Examiner’s Amendment and
Examiner’s Statement of Reasons for Allowance
Allowance (6/18/22)

The present application is being examined under the post-AIA  first to invent provisions. 

An Examiner's amendment for the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

Applicant’s representative authorized following Examiner's amendments via telephone interview.

Following claims were further amended to read as follows:
Cancel claims 6. 

The following is an Examiner's statement of reasons for allowance: 
The primary reason for the allowance is that it has not been shown or reasonably suggested by the prior art of record to have the rear bumper beam (14) comprises an intermediate body (15) extending in the left-right direction at the center of the left-right direction, and inclined bodies (16) which are displaced forward as expanding to the left and right toward the respectively corresponding rear side members (12) from both ends of the intermediate body (15), wherein a rearward surface of the intermediate body (15) comprises a vertical surface (32a), and an inclined surface (33a) which is continuous from at least either an upper end or a lower end of the vertical surface (32a) and is displaced forward as separating from the vertical surface (32a) and further in combination with the other recited limitations in claims supported by this application, which are also not found in the prior art of record.

Direct all inquiry to Primary Examiner KIRAN B PATELat kiran.patel@uspto.gov (571-272-6665, M-F 8-5). Contact SPE Glenn Dayoan at 571 272 6659 if attempt to reach the examiner are unsuccessful. The PTO Official fax number is 571-273-8300.

Information Retrieval (PAIR) system has status information for this application. Either Private PAIR or Public PAIR has status information for published applications.  Only Private PAIR has status information for unpublished applications.  Additional PAIR system information available at http://pair-direct.uspto.gov. For questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. Additional assistance available from USPTO Customer Service Representative at 800-786-9199 or 571-272-1000.

/Kiran B Patel/Primary Examiner, Art Unit 3612

Kiran B. Patel, P. E.
U.S. Patent and Trademark Office
Class 296, Land Vehicles: Bodies and Tops
Class 293, Vehicle Fenders
Phone: 571-272-6665 
kiran.patel@uspto.gov